Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the application filed on 04/06/2020 in which Claims 1-17 were presented for examination.
Specification

The use of the term Velcro which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: 
In paragraph 43, line (3), recites “dignity flaps” should read “dignity panels”.  
Appropriate correction is required.
Claim Objections
Claim 15 objected to because of the following informalities:  
- Claim 15 recites “an opening sized and place” should read “an opening sized and placed”. 
 Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deering (US 20020129445A1).
Regarding claim 1, Deering teaches a medical garment (Fig 1, #10) for hospital patients having a fabric body core element having a front side and a back side (Annotated Fig 1 below) ; two fabric arm elements (Annotated Fig 1, #70,72 of arm elements), each attached at a proximal end to an upper area of the body core element on the left and right sides; (Annotated Fig 1, #50 and 40) two fabric dignity panels attached to sides of the body core element to extend partially across the back side of the core section so as to at least partially cover a user's back when worn; (Parag 03, lines 16-18) and a fabric lower pocket attached to the back side of the body core element at a lower section of the core element (Parag-26, Annotated Fig 1 , pocket #19). 

    PNG
    media_image1.png
    665
    1135
    media_image1.png
    Greyscale

Annotated Fig 1
Regarding claim 2, Deering teaches the limitation of claim 1 above, and further teaches wherein one or more the fabric body core element, the fabric dignity panels, the fabric lower panel, and the fabric arm elements comprise a fleece fabric (Parag-22, lines 9-10).
Regarding claim 3, Deering teaches the limitation of claim 1 above, and further teaches wherein each of the fabric body core element, the fabric dignity panels, the fabric lower panel, and the fabric arm elements comprise a fleece fabric (Parag-22, lines 9-10). 
Regarding claim 4, Deering teaches the limitation of claim 1 above, and further teaches further including one or two flexible cuffs attached to the fabric arm elements at the distal end of the fabric arm elements (Fig 1-2, #74 and 76, Parag-27).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deering (US20020129445A1) in view of Jo Longfellow (US20140196191A1).
Regarding claim 5, Deering teaches the limitation of claim 1 above, however Deering fails to teach wherein the two cuffs include one or more openings for insertion of a user's thumb or fingers there through. Jo Longfellow teaches the two cuffs are including one or more openings for insertion of a user's thumb or fingers there through (Paragraph 24, lines 7-10).
Deering and Jo Longfellow are considered analogous art to the claimed invention because they are in the same field of endeavor, medical garments for wheel chair patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s cuffs to incorporate the teachings of Jo Longfellow by having one or more openings for thumb/fingers insertion in order to keep hands warmer and to prevent sleeves from rolling up while moving around. 
Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deering (US20020129445A1) in view of La Scala (US20030159192A1). 
Regarding claim 6, Deering teaches the limitation of claim 1 above, however Deering fails to teach a breast pocket attached to the fabric body core element on the front side. La Scala teaches a breast pocket attached to the fabric body core element on the front side.  It is noted that the pocket in front portion located 10 inches down from neck portion which is approximately near chest/breast of the wearer and considered as a breast pocket. (Claim 2). 
Deering and La Scala are considered analogous art to the claimed invention because they are in the same field of endeavor, garments for wheel chair patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s garment to incorporate the teachings of La Scala by having a breast pocket attached on the front side of the garment in order to store and carry small items and other personal belongings in the pocket. 
Regarding claim 7, Deering teaches the limitation of claim 1 above, however Deering fails to disclose having a kangaroo pocket attached to the fabric body core element on the front side. La Scala discloses a kangaroo pocket attached to the fabric body core element on the front side (Fig 1, #8). 
Deering and La Scala are considered analogous art to the claimed invention because they are in the same field of endeavor, garments for wheel chair patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s garment to incorporate the teachings of La Scala by having a kangaroo pocket attached on the front side of the garment so that the wearer can keep both hands inside the pocket to keep the hand warms and to carry other personal belongings. 
Regarding claim 12, Deering teaches the limitation of claim 1 above, however Deering fails to disclose having a removable detachable hood element from the body core element. La Scala discloses a hood element configured to be removably detachable from the body core element (Fig 1, 11).  
Deering and La Scala are considered analogous art to the claimed invention because they are in the same field of endeavor, garments for wheel chair patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s garment to incorporate the teachings of La Scala by having a removable and detachable hood element in order to give convenience options to a user’s comfort in order to keep the user’s head warm. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deering (US20020129445A1) in view of Thayer (US8464374 B1). 
	Regarding claim 8, Deering teaches the limitation of claim 1 above, however Deering fails to teach having two strap elements attached at their proximal ends to the fabric body core element on opposite sides, wherein each strap includes a first snap attached at or near the distal end.  Thayer teaches having two strap elements attached at their proximal ends to the fabric body core element on opposite sides, wherein each strap includes a first snap attached at or near the distal end (Col 3, lines 25-30). It is noted that “the straps (plurals) includes snaps to adjoin the ends of the straps, thereby forming a loop. Multiple snaps may be used to adjust the length of the straps” in lines 29-31 of Col 3, therefore, it is understood that there is more than one strap and the snap (a first snap) is present at the one of end the strap. 
Deering and Thayer are considered analogous art to the claimed invention because they are in the same field of endeavor; wearable blankets/garments that can be multi-use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s garment to incorporate the teachings of Thayer by having two straps with snaps at each end of the straps and attached to the garment so that the straps can be detachable/removable from the garment by using the snaps to attach or detach as the user desired for he/she’s comfort and  the straps can be used as a handle to carry the garment after being folded and placed inside the foot pocket.          
Regarding claim 9, Deering as modified teaches the limitation of claim 8 above, and Thayer further teaches wherein each of the two strap elements further includes a second snap attached at or near the proximal end, wherein the first snaps are attachable and detachable to corresponding second snaps to form a carrying handle (Col 3, lines 10-14, and lines 23-40). It is noted that “the straps (plurals) includes snaps to adjoin the ends of the straps, thereby forming a loop. Multiple snaps may be used to adjust the length of the straps” in lines 29-31 of Col 3, therefore, it is understood that there is more than one strap and the snap (a first snap) is present at the one of end the strap which can be used as a handle for carrying a garment after being folded. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deering (US20020129445A1) in view of Thomm (US5454119A).
Regarding claim 10, Deering teaches the limitation of claim 1 above, however Deering fails to teach having two snaps on the body core element at the top of the body core element to receive corresponding snaps of an accessory element. 
Thomm teaches having fasteners on the body core element at the top of the body core element to receive corresponding fastener of an accessory element (Fig 1, Bib 20 is releasably attached by a hook and loop fastener 21, Col-2, lines 32-35 and claim 1(c)). 
Deering and Thomm are considered analogous art to the claimed invention because they are in the same field of endeavor, a garment for health care/ hospital patient and multi-use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Deering’s garment to incorporate the teachings of Thomm by having Velcro/snap in order to provide detachable/removable option to a user’s comfort so that when the accessory element is not in use, the user can remove/detached it from the garment.
Thomm doesn’t explicitly teach having snap type of fastener, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted snaps with hoop and loop fastener(Velcro) as taught by Thomm, in order to achieve removable/detachable feature of an accessory element to meet a user’s personal needs and comfort; and, the substitution of the fasteners would be a simple substitution of one known element (snaps) for another (hook and loop/Velcro) to obtain predictable results, an ability to easily fasten and unfasten from the garment. 
Regarding claim 11, Deering as modified teaches the limitation of claim 10 as described above, however Deering fails to teach wherein the accessory element is an accessory bib/pocket assembly. Thomm further teaches wherein the accessory element is an accessory bib/pocket assembly (Fig 1, Bib 20, Claim 1(c))
Deering and Thomm are considered analogous art to the claimed invention because they are in the same field of endeavor, a garment for health care/ hospital patient and multi-use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Deering’s garment to incorporate the teachings of Thomm by having an accessory bib assembly in order to protect the garment and keep it dry and clean from accidentally spilled food or any other substance. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deering (US20020129445A1) in view of Clauder (US 20170055604A1). 
	Regarding claim 13, Deering teaches the limitation of claim 1 above, however Deering fails to teach having one or more ports in the body core element. Clauder teaches one or more ports in the body core element (Fig 5, #352). 
	Deering and Clauder are considered analogous art to the claimed invention because they are in the same field of endeavor; a garment for hospital patient use and multi-use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Deering’s body core element to incorporate the teachings of Clauder by having one or more ports in order to provide access to inner garment or to allow any medical apparatus to pass through the garment from the exterior for use in patient treatment. 
	Regarding claim 14, Deering teaches the limitation of claim 1 above, however Deering fails to teach having one or more ports in the arm elements. Clauder further teaches one or more ports in the arm elements (Fig 3 and 4, #218). 	
	Deering and Clauder are considered analogous art to the claimed invention because they are in the same field of endeavor; a garment for hospital patient use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Deering’s body core element to incorporate the teachings of Clauder by having one or more ports in the arm element in order to provide access to inner garment or to allow any medical apparatus to pass through the garment from the exterior for use in patient treatment. 
	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deering (US20020129445A1) in view of Jo Longfellow (US20140196191 A1), Thayer (US 8464374 B1), Clauder (US 20170055604 A1) and La Scala (US20030159192A1). 
	Regarding claim 15,  Deering discloses a blanket/garment which for hospital patients in a wheel chair, having a fleece fabric (Parag 22, lines 9-10) body core element (Fig-1,10) having a front side (Fig 1) and a back side (Fig 2); two fleece fabric arm elements(Fig 2, 70 and 72), each attached at a proximal end to an upper area of the body core element on the left and right sides; (Fig 2, #50 and 40) two flexible cuffs (74 and 76) attached to distal ends of the fabric arm elements, (Fig 1-2, 74 and 76, Parag 27) two fleece fabric dignity panels (24 and 26)attached to sides of the body core element to extend partially across the back side of the core section so as to at least partially cover a user's back when worn (Fig 1-4); a fleece fabric lower pocket (Fig 2, 19) attached to the back side of the body core element at a lower section of the core element. However, Deering fails to teach cuffs having an opening sized and placed to allow a user's thumb to pass there through. 
	Jo Longfellow teaches each of the two cuffs including an opening sized and place to allow a user's thumb to pass there through; (Paragraph 24, lines 7-10).  
	Deering and Jo Longfellow are considered analogous art to the claimed invention because they are in the same field of endeavor, a garment for wheel chair patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s cuffs to incorporate the teachings of Jo Longfellow by having an opening for user’s thumb to pass through in order to prevent sleeves from rolling up while moving around. 
	Further Deering and Jo Longfellow fail to teach a breast pocket attached to the body core element and Clauder teaches a breast pocket (Fig-5, #356) attached to the body core element in the upper right area of the body core element. 
	Clauder teaches an analogous art to claimed invention of apparel; garment for patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deering’s garment (body core element) to incorporate the teachings of Clauder by having a breast pocket attached in the upper right area (by the chest) of the garment in order to store and carry small personal belongings in the pocket.
	Further Deering, Jo Longfellow and Clauder fail to teach two straps attached to the body core element at the proximal end, each strap including a first snap at the distal end and a second snap at the proximal end.  Thayer teaches two straps attached to the body core element at the proximal end, each strap including a first snap at the distal end and a second snap at the proximal end (Col 3, lines 23-40). It is noted that “the straps (plurals) includes snaps to adjoin the ends of the straps, thereby forming a loop. Multiple snaps may be used to adjust the length of the straps” in lines 29-31 of Col 3, therefore, it is understood that there is more than one strap and the snaps (a first and second snap) are present at the of end the strap which can be used as a handle for carrying a garment after being folded. 
Thayer teaches analogous art to the claimed invention of endeavor; wearable blankets/garments that can be multi-use. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Deering’s garment (body core element) to incorporate the teachings of Thayer by having two straps with snaps at each end of the straps and attached to the garment in order to use it as a handle to carry the garment after being folded and placed inside the foot pocket. 
	Further Deering, Jo Longfellow, Clauder and Thayer fail to teach having a kangaroo pocket. La Scala teaches a kangaroo pocket attached to the body core element in the midsection of the body core element (Fig 1, #8).
	La Scala teaches an analogous art to the claimed invention of apparel; garment for wheel chair patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering’s garment (body core element) to incorporate the teachings of La Scala by having a kangaroo pocket in the midsection of the garment so that the wearer can keep both the hands inside the pocket to keep the hand warms and to carry other personal belongings. 
	Regarding claim 16, Deering as modified teaches all the limitation of claim 15, as discussed in the rejection above. Clauder further teaches one or more ports in the arm elements (Fig 5, #218).  	
	Deering and Clauder are considered analogous art to the claimed invention because they are in the same field of endeavor, medical garments for wheel chair patients. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deering’s garment to incorporate the teachings of Clauder by having one or more ports in order to provide access to inner garments or to allow any medical apparatus to pass through the garment from the exterior for use in patient treatment. 
	Regarding claim 17, Deering as modified teaches all the limitation of claim 16, as discussed in the rejection above. Clauder further teaches one or more ports in the body core element (Fig 3 and 4, #352). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20130219616A1 by Bozek - A wearable Blanket, or Tranquillow, a loose form fitting blanket with a warming pocket that can be folded within itself, transforming it into an attractive pillow when not in use. The design intent is to partner relaxation and convenience with form and function. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732